Exhibit 10.10

 

Office 206-427-4100

Cell 503-635-7097

Email sshubbard@earthlink.net

 

REAL ESTATE LEASE AGREEMENT

GROSS - WITH OPTION

 

THIS LEASE AGREEMENT is made and entered into this 15 day of September 2014, by
and between Oakway Golf Course, Inc., hereinafter called the Lessor, and Diego
Pellicer Worldwide, Inc. hereinafter called the Lessee. In consideration of the
covenants, agreements, and stipulations herein contained on the part of the
Lessee to be paid, kept and faithfully performed, the Lessor does hereby lease,
demise and let unto the said Lessee those certain premises, as is, situated in
the City of Springfield, County of Lane and State of Oregon, at: 800 North 42"
Street and further described as: 16,060 square feet upon the following TERMS and
CONDITIONS: See Exhibit "B”.

 

SECTION 1. OCCUPANCY

 

1.1Original Term. The term of this lease shall commence on September 1, 2014,
and continue through August 31, 2019.    1.2Possession. Lessee's rights to
possession and obligations under this lease shall commence on September 1, 2014.
   1.3Renewal Option. If the Lessee is not in default in regard to the terms and
provisions of this Real Estate Lease Agreement at the time the option is
exercised or at the time the renewal term is to commence, Lessee shall have the
option to renew this Real Estate Lease Agreement subject to all the terms and
provisions as follows:    (a) For TWO (2) Successive term(s) of FIVE (5) year(s)
each with each renewal term commencing on the day following the expiration of
the preceding term.    (b) The first renewal term shall commence on the 1st day
of September 2019. The option regarding a renewal term shall be exercised by
written notice sent by Lessee to Lessor not less than one hundred twenty (120)
days prior to September 1, 2019 in regard to the first renewal term. The giving
of such notice shall be sufficient to make the Lease binding for the renewal
term provided that each of the parties shall promptly execute prior to the last
day of the preceding term a further written amendment to the Lease in which the
parties agree to extend the lease term, provided that under all circumstances
the rent for any renewal term shall continue to increase at the rate of 2% per
year commencing on the lst of September of each year of each renewal term; and
therefore, the base monthly rent for the first year of the first renewal term
shall be $7 955.00 per month.    (d) In the event Lessee exercises either or
both of its conditional options to renew the Real Estate Lease Agreement for one
or two additional renewal terms, then as a condition thereto, the Personal
Guaranties of Lessee(s), if any shall be attached hereto as continuing
Guaranties and said Guaranties shall not terminate until such time as Lessee has
fully performed all of its duties and obligations, and made all payments to
Lessor pursuant to the terms and conditions of this Real Estate Lease Agreement
without exception.    1.4Lessor, or Lessor's agent, shall have the right to
place "For Lease", "For Sale" or similar such signs on the subject leased
property at any time within the last one hundred and twenty (120) days of the
lease term. The location of such signs shall be at the sole discretion of the
Lessor (see also 18.7).

 



Page 1 of 13

 

 

SECTION 2. RENT (Also see Section 2.5 for Additional Rents)

 

2.1Base Rent. Lessee shall pay to Lessor on the 1st day of each month in advance
at such place as may be designated by the Lessor with base rent being per rent
schedule below:

 

  Year   Date   Base Monthly Rent     1   September 1, 2014 — December 31, 2014
  $5,000.00         January 1, 2015 — August 31, 2015   $7,227.00 based on $0.45
x 16,060 square feet     2   September 1, 2015 — August 31, 2016   $7,375.00    
3   September 1, 2016 — August 31, 2017   $7,525.00     4   September 1, 2017 —
August 31, 2018   $7,680.00     5   September 1, 2018 — August 31, 2019  
$7,835.00     6   September 1, 2019 — August 31, 2020   $7,995.00     7  
September 1, 2020 — August 31, 2021   $8,160.00     8   September 1, 2021 —
August 31, 2022   $8,325.00     9   September 1, 2022 — August 31, 2023  
$8,495.00     10   September 1, 2023 — August 31, 2024   $8,670.00  

 

NOTE: Base Monthly Rent does not include amount due for Additional Rents. The
amount of base rent payable by the Lessee is not in any way dependent upon or
related to the number of square feet in the Premises being leased by the Lessee
from the Lessor pursuant to the terms of this Agreement.

 

2.2 Method of Payment. Lessor may, at Lessor's discretion and after providing a
written notice to Lessee, require Lessee to remit any and all payment(s) due
under the terms of this Agreement with cash or a cashier's check.

 

2.3 Late Payment Charges. If Lessee fails to pay, within TEN (10) days after the
due date thereof, any rent, Lessor advance, or other charge payable by Lessee
under this Lease, then Lessee shall be obligated to pay to Lessor (in addition
to the overdue principal amount of the rent, advance, or other charge) a late
payment charge of $200.00 with said late payment charge being compounded
monthly, for each month or fraction of a month during which the overdue
principal amount remains unpaid. Payment date shall be that date on which Lessor
receives said payment.

 

2.4 Security Deposit. Lessor retains a Security Deposit in the sum of $3,000.00
which is a refundable security deposit pursuant to the following terms and
conditions: The deposit shall be a debt from Lessor to Lessee, refundable within
THIRTY (30) days following expiration of the lease term or other termination not
caused by Lessee's default. Lessor shall have the right to offset against the
deposit any sums owing from Lessee to Lessor and not paid when due, any damages
caused by Lessee's default, the cost of curing any default by Lessee should
Lessor elect to do so, and the cost of performing any repair or cleanup that is
Lessee's responsibility under this lease. Offset against the deposit shall not
be an exclusive remedy in any of the above cases, but may be invoked by Lessor,
as its option, in addition to any other remedy provided by law or this lease for
Lessee's nonperformance. Lessor shall give notice to Lessee each time an offset
is claimed against the deposit, and, unless the lease is terminated, Lessee
shall within TEN (10) days following such notice deposit with Lessor a sum equal
to the amount of the offset so that the total deposit amount, net of offset,
shall remain constant throughout the lease term.

 

Note: $3,000.00 security deposit is being transferred from lease dated August
21, 2014 for approximately 10,890 square feet.

 

SECTION 3. REPAIRS AND MAINTENANCE

 

3.1 Lessor's Obligations. The following shall be the responsibility of Lessor:

 

(a) Lessor warrants that all electrical and plumbing systems are in reasonable
operating order at date of Lessee's possession.

 

(b) Repairs and maintenance of the roof and gutters, exterior wails (including
painting), bearing walls, structural members, and foundations.

 

(c) Repair of sidewalks, driveways, curbs, parking areas, and areas used in
common by Lessee and Lessor or Lessees of other portions of the same building.

 

(d) Repair and maintenance of exterior water, sewage, gas and electrical
services up to the point of entry to the leased premises.

 



Page 2 of 13

 

 

3.2 Lessee's Obligation. The following shall be the responsibility of Lessee:

 

(a) Maintenance, repair or replacement of interior walls, ceilings, floor
coverings, counters, cabinets, doors and windows and related hardware, light
fixtures, switches, and wiring and plumbing from the point of entry to the
premises. Lessee covenants and agrees to replace any and all of the plate glass
broken, vandalized, or scratched on the leased premises during the term of this
lease. Repair of the heating and air conditioning system to include ordinary
maintenance.

 

(b) Any Repairs necessitated by the negligence of Lessee, its invitees,
customers, agents, employees, vendors, contractors, subcontractors, patrons,
common carriers or suppliers, except as provided in Paragraph 7.1 dealing with
waivers of subrogation.

 

(c) Lessee is responsible for ordinary maintenance and repairs of the heating
and air conditioning systems and is responsible for any extraordinary repair or
replacement expenses regarding the heating and air conditioning systems.

 

(d) Any repairs or alterations required under Lessee's obligation to comply with
laws and regulations as set forth in Paragraph 4.2 (a) below.

 

(e) All other repairs to the premises which Lessor is not required to make under
Paragraph 3.1 above.

 

(f) Compliance with all reasonable rules and regulations respecting the use of
the Leased Premises issued by Lessor from time to time and communicated to
Lessee in writing.

 

(g) Not commit waste, not suffer or permit waste to be committed, and not cause
or permit any nuisance on or in the Leased Premises.

 

(h) All office desks with chairs must have chair mats under each chair to
protect the carpet.

 

3.3 Lessor's Interference with Lessee. Any repairs, replacements, alterations,
or other work performed on or around the leased premises by Lessor shall be done
in such a way as to interfere as little as reasonably possible with the use of
the premises by Lessee. Lessee shall have no right to an abatement of rent nor
any claim against Lessor for any inconvenience or disturbance resulting from
Lessor's activities performed in conformance with the requirements of this
provision.

 

3.4 Reimbursement for Repairs Assumed. If either party fails or refuses to make
repairs which are required by this Section 3, the other party may make the
repairs, and charge the actual costs of repairs to the first party. Such
expenditures by Lessor shall be reimbursed by Lessee on demand, together with
interest at the rate of TWELVE (12%) percent per annum from the date of
expenditure by Lessor. Such expenditures by Lessee may be deducted from rent and
other payments subsequently becoming due, or, at Lessee's election, collected
directly from Lessor. Except in an emergency creating an immediate risk of
personal injury or property damage, neither party may perform repairs which are
the obligation of the other party, and charge the other party for the resulting
expenses unless at least THIRTY (30) days before work is commenced, the
defaulting party is given notice in writing outlining with reasonable
particularity the repairs required, and such party fails within that time to
initiate such repairs in good faith.

 

3.5 Inspection of Premises. Lessor shall have the right to inspect the premises
at any reasonable time or times, during normal business hours and without undue
interference to Lessee's business operations, to determine the necessity of
repairs. Whether or not such inspection is made, the duty of Lessor to make
repairs shall not mature until a reasonable time after Lessor has received from
Lessee notice in writing of the repairs that are required.

 

SECTION 4. USE OF THE PREMISES

 

4.1 Permitted Use. The premises shall be used for the processing of marijuana as
regulated by the State of Oregon and for no other purpose without the written
consent of Lessor which written consent of Lessor can be withheld for any reason
or no reason at the discretion of Lessor. Lessor makes no representations as to
the suitability of the premises for Lessees anticipated use(s), and Lessee
acknowledges that Lessee has through its own due diligence determined
suitability and, except as may be specially provided otherwise herein, hereby
accepts the premises in the current "AS IS" condition.

 



Page 3 of 13

 

 

4.2 Restrictions on Use. In connection with use of the premises Lessee shall:

 

(a) Conform to all applicable laws and regulations of any public authority
affecting the premises, and the use, including any requirements of any
governmental agency relating to the use, storage, or spillage of any hazardous
waste or materials. and correct at Lessee's own expense any failure of
compliance created through Lessee's fault or by reason of Lessee's use, but
Lessee shall not be required to make any structural changes to effect such
compliance unless such changes are required because of Lessee's specific use.
Lessee shall indemnify and hold Lessor harmless from any and all liability,
including Lessor's reasonable attorney's fees, which Lessor may incur by reason
of any default of Lessee in compliance with this paragraph.

 

(b) Refrain from any activity which would make it impossible to insure the
premises against casualty, would increase the insurance rate, or would prevent
Lessor from taking advantage of any ruling of the Oregon Insurance Rating Bureau
or its successor allowing Lessor to obtain reduced premium rates for long-term
fire insurance policies, unless Lessee pays the additional cost of the
insurance.

 

(c) Refrain from any use which would be reasonably offensive to other Lessees or
owners or users of neighboring premises or which would tend to create a nuisance
or damage the reputation of the premises.

 

(d) Refrain from loading the floors beyond the point considered safe by a
competent engineer or architect selected by Lessor.

 

4.3 Signs. Lessee is strictly forbidden from making any marks on or attaching
any signs, antenna, aerial, or other device to the exterior or interior walls,
windows, or roof of the premises without the prior written consent of Lessor.
Should Lessor give consent for installation of any sign by Lessee, said consent
would be subject to Lessor's approval of the proposed sign placement, method of
installation, design, size, color, wording and evidence of approval by the
prevailing local governmental authority. The entire cost related to any approved
sign, design, construction and installation shall be the sole obligation of the
Lessee. Immediately upon termination of Lessee's tenancy all signs previously
installed by Lessee shall be removed by Lessee, at Lessee's expense, and the
area where the sign was installed or attached, repaired to its original
condition.

 

4.4 Parking. Lessee agrees to promptly comply with all parking instructions and
restrictions as Lessor may, from time to time, impose for purposes of achieving
the orderly and reasonable allocation of available on site parking amongst the
Lessee and other occupants, customers, employees and agents of the subject
property.

 

SECTION 5. HAZARDOUS MATERIALS.

 

Lessee shall not cause or permit any Hazardous Material (as defined in Section
5.3) to be brought upon, kept or used in or about the Leased Premises without
the express prior written consent of Lessor (which Lessor shall not unreasonably
withhold, provided that Lessee demonstrates to Lessor's reasonable satisfaction
that such Hazardous Material is necessary or useful to Lessee's business, and
that such Hazardous Material will be used, kept and stored in a manner that
complies with all laws, rates, ordinances and regulations relating to the
storage and use of the Hazardous Material). Lessor's consent shall not be deemed
to be a waiver by Lessor of its rights to indemnification by Lessee as stated in
Section 5.1. If Lessee breaches the obligations stated herein, or if the
presence of Hazardous Material on the Leased Premises caused or permitted by
Lessee at any time after execution of this Agreement, results in any
contamination of the Leased Premises or any other private or public property,
including, without limitation, sewers or streets, or if contamination of the
Leased Premises by Hazardous Material otherwise occurs for which Lessee is
legally liable to Lessor or to any third party for damages resulting there from,
then:

 

5.1 Lessee shall indemnify, defend and hold Lessor harmless from and against any
and all claims, judgments, damages, penalties, fines, costs, expenses,
liabilities and losses (including, without limitation, diminution in value of
the Leased Premises, damages for the loss or restriction on use of the Leased
Premises, and sums paid in settlement of claims, attorneys' fees, consultant
fees and expert fees) that arise during or after the term of this Lease, as a
result of or in connection with such contamination. The foregoing
indemnification of Lessor by Lessee includes, without limitation, costs incurred
in connection with any investigation of site conditions or any clean-up,
remedial, removal or restoration work required or recommended by any federal,
state or local governmental agency or political subdivision because of Hazardous
Material present in the soil or groundwater on or under the Leased Premises or
any public facilities.

 



Page 4 of 13

 

 

5.2 Lessee shall promptly take any and all actions, at its sole cost and
expense, as are necessary or appropriate to return the Leased Premises or other
private or public facilities to the condition existing prior to the introduction
of any Hazardous Material to the Leased Premises; provided that Lessor's
approval of such actions shall first be obtained, which approval shall not be
unreasonably withheld if such actions would not potentially have any material
adverse effect on the Leased Premises or other private or public facilities. All
contractors, laboratories and engineering firms (hereinafter "Consultants")
chosen by Lessee to undertake any remedial action that may be necessary or
appropriate on or about the Leased Premises or other private or public
facilities shall be approved by Lessor prior to their employment by Lessee,
which approval will not be unreasonably withhold. Consultants shall be licensed
and bonded in accordance with all applicable laws. Duplicate copies of all
reports and findings made by Consultants with regard to the condition of the
Leased Premises or other private or public facilities shall be delivered to
Lessor concurrently with their delivery to Lessee. Lessee shall have the work
done by the Consultants at Lessee's sole risk, and the Lessee shall indemnify
and hold Lessor and Lessor's agents and employees harmless from and against any
and all loss, costs, liability, damage and expense relating to or arising from
(1) any damage or injuries to Lessee, the Consultants, or the agents or
assignees of either the Lessee or the Consultants, (2) for any third-party
liability incurred by Lessee or the Consultants, and (3) for any damages or
injuries suffered by Lessor, or Lessor's agents or employees by reason of any
work done by the Lessee or the Consultants or their agents or employees.

 

5.3 As used herein, the term "Hazardous Material" means any hazardous or toxic
substance, material or waste that is or becomes regulated by any local
governmental authority, the State of Oregon, or the United States Government.
The term "Hazardous Material" includes, without limitation, any material or
substance which is designated as a hazardous substance pursuant to the Water
Pollution Control Act (33 USC Section 1317); or defined as hazardous waste
pursuant to the Resource Conservation and Recovery Act (42 USC Section 6901 et
seq.); or defined as a hazardous substance pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
USC Section 9601 et seq.); or defined as a hazardous material pursuant to
Article 90 of the Uniform Fire Code, as adopted by the City or County in which
the subject property is located and, as amended from time to time.

 

SECTION 6. ALTERATIONS

 

6.1 Alterations Prohibited. Lessee shall make no improvements or alterations to
the leased premises of any kind without first obtaining Lessor's written
consent.

 

6.2 Alterations Required. The improvements delineated on the work sheet, if any,
attached hereto and made part of this lease shall be performed by the party
designated and within the time stated on the work sheet.

 

6.3 Ownership of Alterations. All improvements and alterations performed on the
leased premises by either Lessor or Lessee shall be the property of Lessor when
installed unless the applicable Lessor's consent specifically provides
otherwise.

 

SECTION 7. INSURANCE

 

7.1 Insurance Required. Lessor shall be responsible for insuring the premises,
and Lessee for insuring its personal property and trade fixtures located on the
premises. Neither party shall be liable to the other for any loss or damage
caused by water damage, sprinkler leakage, or any of the risks covered by a
standard fire insurance policy with an extended coverage endorsement, and there
shall be no subrogated claim by one party's insurance carrier against the other
arising out of any such loss.

 

7.2 Liability Insurance. Before taking possession of the premises, Lessee shall
procure and thereafter during the term of the lease shall continue to carry the
following insurance at Lessee's costs: Public liability, including bodily
injury, and property damage insurance in an acceptably rated company with limits
of not less than $1,000,000.00 dollars for injury to one person, $ 2,000,000.00
dollars in aggregate. The aforementioned required insurance shall (1) cover all
risks arising directly or indirectly, from or relating to, or out of Lessee's
activities on or in regard to any condition of the leased premises, (2) shall
protect Lessee against the claims of Lessor on account of the obligations
assumed by Lessee under or pursuant to Paragraph 7.1 of the Lease Agreement, and
(3) shall protect Lessor and Lessee against claims of all third persons.
Certificates evidencing such insurance, and bearing endorsements requiring TEN
(10) days' written notice to Lessor prior to any change or cancellation shall be
furnished to Lessor prior to Lessee's occupancy of the property.



 



Page 5 of 13

 

 

SECTION 8. UTILITIES AND SERVICES

 

8.1 Utility and Service Chartres. Utilities and services shall be paid as
follows:

 

Utility and Service   Lessor   Lessee   REMARKS                   Telephone   ☐ 
  ☒                        Electric Service   ☐   ☒                       
Natural Gas Service   ☐   ☒                        Municipal Water Service   ☐  
☒    Shared cost                   Sewer Service   ☐   ☒    Shared cost        
          Refuse Collection   ☐   ☒                        Interior Janitorial
Service   ☐   ☒                        Storm Water Charges   ☐   ☒    Shared
cost                   Landscape Care & Maintenance   ☐   ☒    Of Lessee area  
                Other   ☐   ☐      

 

8.2 Telephone Service. Lessee hereby takes possession of said leased premises
with telephone service in an "as-is" condition. Lessee acknowledges inspection
of telephone service and accepts service as adequate.

 

SECTION 9. TAXES

 

9.1 Personal Property Taxes. Lessee shall pay all property taxes assessed
against Lessee's inventory, equipment, appliances and other personal property
located on the subject leased premises.

 

9.2 Real Property Taxes. Lessee shall pay twenty percent (20%) of real property
taxes assessed against Lessor's real property. Lessee shall pay real property
taxes at the rate of $295.00 per month in addition to the monthly base rent, and
the aforementioned monthly tax payment shall be included each month with the
payment of monthly base rent. Additional Rents shall be reconciled annually and
adjusted accordingly_ Upon annual presentation of Lane County Real Property Tax
Statement, Lessee shall remit to Lessor any accumulated underpayment of real
property tax within 10 days of receipt of notice of amount due. Lessor shall
also notify Lessee of any accumulated overpayment and said overpayment shall be
credited against Lessee's monthly payment of rent and additional rents.

 

SECTION 10. DAMAGE AND DESTRUCTION

 

10.1 Partial Damage. If the leased premises are partly damaged, and Paragraph
10.2 below does not apply, the property shall be repaired by Lessor at Lessor's
expense. Repairs shall be accomplished with all reasonable dispatch subject to
interruptions and delays from labor disputes, and matters beyond the control of
Lessor, and shall be performed in accordance with the provisions of Paragraph
3.3 above.

 

10.2 Destruction. If the leased premises are destroyed or damaged such that the
cost of repair exceeds FIFTY (50%) percent of the value of the structure before
the damage, either party may elect to terminate the lease as of the date of the
damage or destruction by notice given to the other in writing not more than
FORTY-FIVE (45) days following the date of damage. In such event all rights and
obligations of the parties shall cease as of the date of termination, and Lessee
shall be entitled to any prepaid amounts previously paid by Lessee, and
attributable to the anticipated term. If neither party elects to terminate,
Lessor shall proceed to restore the leased premises to substantially the same
form as prior to the damage or destruction. Work shall be commenced as soon as
reasonably possible, and thereafter shall proceed without interruption except
for work stoppages on account of labor disputes, and matters beyond the control
of the Lessor. In the event that Lessor and Lessee are unable to agree as to (1)
whether the costs of repair exceed fifty percent (50%) of the value of the
structure before any damage to the structure, or (2) the amount of the rent
reduction, if any, if the premises are partially damaged pursuant to Section
10.1 of (3) whether the rent should be abated during a portion of, or all of the
period of time during which the structure or the premises are being repaired,
pursuant to Section 10.2, or (4) whether the damage occurred or was caused as a
result of the fault of the Lessee's invitees, customers, agents, employees,
vendors, contractors, subcontractors, patrons, common carriers or suppliers,
then any such dispute shall be resolved by arbitration in the manner provided in
Section 20.

 



Page 6 of 13

 

 

10.3 Rent Abatement. Rent shall be abated during the repair of any damage to the
extent the premises are un-leasable, except that there shall be no rent
abatement where the damage occurred as the result of the fault of Lessee, their
agents, employees or invitees.

 

10.4 Damage Late in Term. If damage or destruction to which Paragraph 10.2 would
apply occurs within ONE (1) year prior to the end of the then current lease
term, Lessee may elect to terminate the lease by notice in writing to Lessor
given within THIRTY (30) days after the date of the damage.

 

SECTION 11. EMINENT DOMAIN

 

11.1 Partial Taking. If a portion of the leased premises is condemned, and
Paragraph 11.2 does not apply, the lease shall continue on the following terms:

 

(a) Lessor shall be entitled to all of the proceeds of condemnation, and Lessee
shall have no claim against Lessor as a result of the condemnation.

 

(b) Lessor shall proceed as soon as reasonably possible to make such repairs and
alterations to the premises as are necessary to restore the remaining premises
to a condition as comparable as reasonably practicable to that existing at the
time of the condemnation.

 

(c) After the date on which title vests in the condemning authority or an
earlier date on which alterations or repairs are commenced by Lessor to restore
the balance of the property in anticipating of taking, the rent shall be reduced
in proportion to the reduction in value of the leased premises as an economic
unit on account of the partial taking. If the Lessor and Lessee are unable to
agree upon the amount of the reduction of rent regarding a partial taking, the
amount of the reduction of the rent shall be determined by arbitration in the
manner as is provided in Section 20.

 

(d) If a portion of Lessor's property not included in the leased premises is
taken, and severance damages are awarded on account of the leased premises, or
an award is made for detriment to the leased premises as a result of activity by
a public body not involving a physical taking of any portion of the premises,
this shall be regarded as a partial condemnation to which subparagraphs 11.1 (a)
and (c) apply, and the rent shall be reduced to the extent of reduction in
rental value of the premises as though a portion had been physically taken.

 

11.2 Total Taking. If a condemning authority takes all of the leased premises or
a portion sufficient to render the remaining premises reasonably unsuitable for
the use which Lessee was then making of the premises, the lease shall terminate
as of the date the title vests in the condemning authorities. Such termination
shall have the same effect as termination under Paragraph 11.1 (a) above. Lessor
shall be entitled to all of the proceeds of condemnation, and Lessee shall have
no claim against Lessor as a result of the condemnation.

 

11.3 Sale in Lieu of Condemnation. Sale of all or part of the leased premises to
a purchaser with the power of eminent domain in the face of a threat or
probability of the exercises of the power shall be treated for the purposes of
this Section 11 as a taking by condemnation.

 

SECTION 12. LIABILITY AND INDEMNITY

 

12.1 Liens.

 

(a) Except with respect to activities for which Lessor is responsible, Lessee
shall pay as due all claims for work done on and for services rendered or
material furnished to the leased premises, and shall keep the premises free from
any liens. If Lessee fails to pay any such claims or to discharge any lien,
Lessor may do so, and collect the cost as additional rent. Any amount so added
shall bear interest at the rate of TWELVE (12%) percent per annum from the date
expended by Lessor, and shall be payable on demand. Such action by Lessor shall
not constitute a waiver of any right or remedy which Lessor may have on account
of Lessee's default.

 

(b) Lessee may withhold payment of any claim in connection with a good-faith
dispute over the obligation to pay, so long as Lessor's property interests are
not jeopardized. If a lien is filed as a result of nonpayment, Lessee shall,
within TEN (10) days deposit with Lessor cash or sufficient corporate surety
bond or other surety satisfactory to Lessor in an amount sufficient to discharge
the lien, plus any costs, attorney's fees, and other charges that could accrue
as a result of a foreclosure or sale under the lien.

 



Page 7 of 13

 

 

12.2 Indemnification. Lessee shall indemnify and hold Lessor harmless and free
from any and all costs, expenses and liabilities, including reasonable
attorney's fees, arising by reason of any damage or injury to any person or
property which may arise from or be due to (1) the occupancy or use of the
premises by the Lessee or Lessee's invitees, customers, agents, employees,
vendors, contractors, subcontractors, suppliers, patrons, or common carriers,
and (2) any negligence or intentional misconduct of the Lessee or the Lessee's
invitees, customers, agents, employees, vendors, contractors, subcontractors,
suppliers, patrons, or common carriers, except to the extent that any such
costs, expense or liability suffered by the Lessor was due solely to the
negligence or intentional misconduct of the Lessor.

 

SECTION 13. QUIET ENJOYMENT; MORTGAGE PRIORITY

 

13.1 Lessor's Warranty. Lessor warrants that it is the owner of the leased
premises, and has the right to lease them. Lessor will defend Lessee's right to
quiet enjoyment of the leased premises from the lawful claims of all persons
during the lease term.

 

13.2 Mortgage Priority. This lease is and shall be prior to any mortgage or deed
of trust ("Encumbrance") recorded after the date of this lease and affecting the
premises. However, if any lender holding such an Encumbrance requires that this
lease be subordinate to the Encumbrance, then Lessee agrees that the lease shall
be subordinate to the Encumbrance if the holder thereof agrees in writing with
Lessee that so long as Lessee performs its obligations under this lease no
foreclosure, deed given in lieu of foreclosure, or sale, pursuant to the terms
of the Encumbrance, or other steps or procedures taken under the Encumbrance
shall affect Lessee's rights under this lease. If the foregoing condition is
met, Lessee shall execute the written agreement, and any other documents
required by the holder of the Encumbrance to accomplish the purposes of this
paragraph. If the premises are sold as a result of foreclosure of any
Encumbrance thereon, or otherwise transferred by Lessor or any successor, Lessee
shall attorn to the purchaser or transferee.

 

13.3 Estoppel Certificate. Either party will within TWENTY (20) days after
notice from the other, execute and deliver to the other party a certificate
stating whether or not this lease has been modified, and is in full force and
effect, and specifying any modifications or alleged breaches by the other party.
The Certificate shall also state the amount of monthly base rent, the dates to
which rent has been paid in advance, and the amount of any security deposit or
prepaid rent. Failure to deliver the certificate within the specified time shall
be conclusive upon the party of whom the certificate was requested, that the
lease is in full force and effect, and has not been modified except as may be
represented by the party requesting the certificate.

 

SECTION 14. ASSIGNMENT AND SUBLEASE

 

No part of the leased property may be assigned, mortgaged, or subleased, nor may
a right of use of any portion of the property be conferred on any third person
by any other means by the Lessee, without the prior written consent of Lessor,
which consent of the Lessor can be withheld for any reason or no reason. If
Lessee is a limited liability company or a corporation or any other type of
legal entity, then no shareholder, partner, member or any other person
controlling any interest in any such corporation, limited liability company,
partnership or other legal entity shall have the right to transfer any interest
in any such legal entity without the prior consent of Lessor, which consent
shall not be unreasonably withheld. In the event that Lessor incurs attorney's
fees, accountant fees or other professional fees in evaluating any proposed
transfer of any (1) interest by any person of any ownership interest in the
Lessee, or (2) any assignment or sublease regarding the premises, Lessee shall
within ten (10) days of the receipt of any statement for any such professional
fees and expenses, forthwith pay to Lessor all such fees of any professionals
charged to Lessor by such professionals to evaluate any such proposed transfer
of any interest in any legal entity or any proposed assignment or sublease
regarding the premises whether or not the Lessor shall subsequently approve or
disapprove any such proposed transfer of any ownership interest in the Lessee or
any assignment or sublease regarding the premises or the Lease Agreement.

 



Page 8 of 13

 

 

SECTION 15. DEFAULT - THE FOLLOWING SHALL BE EVENTS OF DEFAULT:

 

15.1 Default in Rent. Failure of Lessee to pay any rent or other charge within
TEN (1O) days after it is due. At no time is Lessor required to give any written
notice to Lessee in the event that Lessee shall fail to pay when due any amount
of base rent, monthly real property tax payment or monthly insurance premium
payment.

 



15.2 Default in Other Covenants. Failure of Lessee to comply with any term or
condition, or fulfill any obligation of the lease (other than the payment of
rent or other charges) within TWENTY (20) days after written notice sent by
Lessor or Lessor's agent pursuant to Section 18.3 specifying the nature of the
default with reasonable particularity. If the default is of such a nature that
it cannot be completely remedied within the TWENTY (20) day period, this
provision shall be complied with if Lessee begins correction of the default
within the TWENTY (20) day period, and thereafter proceeds with reasonable
diligence, and in good faith to effect the remedy as soon as practicable.

 

15.3 Insolvency. Insolvency of Lessee; an assignment by Lessee for the benefit
of creditors; the filing by Lessee of a voluntary petition in bankruptcy; an
adjudication that Lessee is bankrupt or the appointment of a receiver of the
properties of Lessee; the filing of any involuntary petition or bankruptcy, and
failure of Lessee to secure a dismissal of the petition within THIRTY (30) days
after filing; attachment of or the levying of execution of the leasehold
interest, and failure of Lessee to secure discharge of the attachment or release
of the levy of execution within TEN (10) days. If Lessee consists of two or more
individuals or business entities, the events of default specified in this
Paragraph 15.3 shall apply to each individual or business entities, unless
within TEN (10) days after an event of default occurs, the remaining individuals
produce evidence satisfactory to Lessor that they have unconditionally acquired
the interest of the one causing the default. If the lease has been assigned, the
events of default so specified shall apply only with respect to the one then
exercising the rights of Lessee under the lease.

 

15.4 Abandonment. Failure of Lessee for TEN (10) days or more to occupy the
property for one or more of the purposes permitted under this lease unless such
failure is excused under other provisions of this lease shall be an abandonment
of the property.

 

SECTION 16. REMEDIES ON DEFAULT

 

16.1 Termination. In the event of a default the lease may be terminated at the
option of the Lessor by written notice to Lessee. Whether or not the lease is
terminated by the election of Lessor or otherwise, Lessor shall be entitled to
recover damages from Lessee in regard to the Lessee's defaults, and Lessor may
re-enter, take possession of the premises and the property and all parts
thereof, and remove any persons or property by legal action or by self-help with
the use of reasonable force, and without liability for damages, and without
having accepted a surrender.

 

16.2 Reletting. Following re-entry or abandonment, Lessor may relet the
premises, and in that connection may make any suitable alterations or refurbish
the premises, or both, or change the character or use of the premises, but
Lessor shall not be required to relet for any use or purpose other than that
specified in the lease or which Lessor may reasonably consider injurious to the
premises, or to any Lessee which Lessor may reasonably consider objectionable.
Lessor may relet all or part of the premises, alone or in conjunction with other
properties, for a term longer or shorter than the term of this lease, upon any
reasonable terms and conditions, including the granting of some rent-free
occupancy or other rent concession.

 

16.3 Damages. In the event of termination of the Real Estate Lease Agreement or
of the lease, or the retaking of possession of the premises or the property
following default, Lessor shall be entitled to recover immediately, without
waiting until the due date of any future base rent or other amount, or until the
date fixed for expiration of the lease term, the following amounts as damages:

 

(a) The loss of reasonable rental value, including but not limited to, all
unpaid base rent, reimbursement of insurance premiums and expenses,
reimbursement for repairs assumed by Lessor, all insurance costs, all real
property taxes, utility charges and all other additional rent and damages of
every type and kind owed by Lessee to Lessor from the date of Lessee's default
until a new Lessee is, or with the exercise of reasonable efforts by Lessor
could have been, secured and paying out to Lessor.

 

(b) The reasonable costs of re-entry and reletting, including without limitation
the cost of any clean up, refurbishing, removal of Lessee's property and
fixtures, or any other expense occasioned by Lessee's failure to quit the
premises upon termination, and to leave them in the required conditioning, any
remodeling costs, attorney's fees, court costs, Agent commissions, and
advertising costs.

 

(c) Any excess of the value of the rent and all of Lessee's other obligations
under this lease over the reasonable expected return from the premises for the
period commencing on the earlier of the date of trial or the date the premises
are relet and continuing through the end of the term. The present value of
future amounts will be computed using a discount rate equal to the prime loan
rate of major Oregon banks in effect on the date of trial.

 



Page 9 of 13

 

 

16.4 Right to Sue More Than Once. Lessor may sue periodically to recover damages
during the period corresponding to the remainder of the lease term, and no
action for damages shall bar a later action for damages subsequently accruing.

 

16.5 Remedies Cumulative. The foregoing remedies shall be in addition to, and
shall not exclude any other remedy available to Lessor under applicable law.

 

16.6 Lessor's Right to Cure Defaults. If Lessee fails to perform any obligation
pursuant to this Agreement, Lessor shall have the option, but not a duty, to
perform any such Lessee obligation after thirty (30) days prior written notice
to Lessee. All of Lessor's expenditures to correct Lessee's default shall be
reimbursed by Lessee on demand with interest at the rate of twelve percent (12%)
simple interest per year from the date of the expenditure by Lessor. Such
payment or action by Lessor shall in no way waive any other remedies available
to Lessor because of any Tenant default.

 

SECTION 17. SURRENDER AT EXPIRATION

 

17.1 Condition of Premises. Upon expiration of the lease term or earlier
termination on account of default, Lessee shall deliver all keys to Lessor, and
surrender the leased premises in good order and repair, reasonable wear and tear
excepted, and broom clean. Alterations constructed by Lessee with permission
from Lessor shall not be removed or restored to original condition, unless the
terms of permission for the alteration so require. Lessee's obligations under
this paragraph shall be subordinate to the provisions of Section 10 related to
destruction.

 

17.2 Fixtures.

 

(a) All fixtures, improvements or additions placed upon the leased premises
during the lease term, other than Lessee's trade fixtures, shall, at Lessor's
option, become the property of Lessor. If Lessor so elects, Lessee shall remove
any or all fixtures which would otherwise remain the property of Lessor, and
shall repair any physical damage resulting from the removal. If Lessee fails to
remove such fixtures, Lessor may do so, and charge the cost to Lessee, with
interest at the rate of twelve (12%) percent per annum, from the date of
expenditure.

 

(b) Prior to expiration or termination of the lease term, Lessee shall remove
all furnishings, furniture, and trade fixtures which remain its property. If
Lessee fails to do so, this shall be an abandonment of the property, and Lessor
may retain the property, and all rights of Lessee with respect to it shall
cease, or, by notice in writing given to Lessee within TWENTY (20) days after
removal was required, Lessor may elect to hold Lessee to its obligation or
removal. If Lessor elects to require Lessee to remove, Lessor may effect a
removal, and place the property in public storage for Lessee's account. Lessee
shall be liable to Lessor for the cost of removal, transportation to storage,
and storage costs, plus interest at the rate of twelve (12%) percent per annum,
on all such expenses from the date of expenditure by Lessor.

 

17.3 Holdover.

 

(a) If Lessee does not vacate the leased premises at the time required, Lessor
shall have the option to treat Lessee as a Lessee from month-to-month, subject
to all of the provisions of this lease except the provisions for term and
renewal. Failure of Lessee to remove fixtures, furniture, furnishing or trade
fixtures which under this lease shall constitute a failure to vacate to which
this paragraph shall apply if the property not removed will substantially
interfere with occupancy of the premises by another Lessee or with occupancy by
Lessor for any purpose, including preparation for a new Lessee. Lessee's monthly
rent shall automatically increase to an amount equal to 150% of the last month's
rental rate during the specified lease term, for any holdover period.

 

(b) If a month-to-month tenancy results from a holdover by Lessee under this
Paragraph 17.3, the tenancy shall be terminable at the end of any monthly rental
period on written notice from Lessor, given not less than TEN (10) days prior to
the termination date which shall be specified in the notice. Lessee waives any
notice which would otherwise be provided by law with respect to a month-to-month
tenancy.

 



Page 10 of 13

 

 

SECTION 18. MISCELLANEOUS

 

18.1 Nonwaiver. Waiver by either party of strict performance of any provision of
this lease shall not be a waiver of or prejudice the party's right to require
strict performance of the same provision in the future or of any other
provision.

 

18.2 Attorney Fees In the Event of Civil Action. If any civil claim or any legal
action of any kind is instituted in connection with any controversy arising out
of or regarding this Real Estate Lease Agreement or any part thereof, the
prevailing party shall be entitled to recover in addition to costs such sum as
the court may adjudge as the prevailing party's reasonable attorney's fees at
trial, on appeal or in regard to a Petition for Review. In addition, the
prevailing party shall be entitled to recover it's attorney's fees at trial or
on appeal in regard to any and all matters or proceedings in any Federal
Bankruptcy Court or in regard to any Federal Bankruptcy law matter, Eminent
Domain Matter or under any probate proceedings or in connection with any State
or Federal Tax Liens. In addition, the prevailing party shall be entitled to an
award of reasonable attorney's fees in regard to any Bankruptcy proceedings in
which any such prevailing party obtains relief from an automatic stay or
judicial stay or to enforce any right or obligation owed to the prevailing
party. In addition, the prevailing party shall be entitled to an additional
award of attorney's fees in any trial court, appellate court or any Bankruptcy
Court reasonably estimated by the prevailing party and approved by any such
court in regard to the enforcement of any judgment rendered in favor of the
prevailing party.

 

18.3 Attorney fees In the Event of Lessor's Use of Attorney to Enforce Lease
Terms Outside of Civil Action. In any legal action, other than civil action as
per term 18.2 above, to enforce the terms of this lease, such as, for example,
for collection of rent owed by lessee to lessor, or for reimbursement of costs
due to damages to the premises cause by lessee, the Owner or agent shall be
entitled to all reasonable costs incurred in connection with such action,
including a reasonable attorney's fee, unless reversed, set aside, or modified
pursuant to a subsequent civil action, subsequent settlement, or subsequent
agreement.

 

18.4 Notices. Any notice required or permitted under this lease shall be given
when actually delivered or FORTY-EIGHT (48) hours after deposited in United
States mail as certified mail addressed to the address first given in this
lease, or to such other address as may be specified from time to time by either
of the parties in writing.

 

18.5 Succession. Subject to the above-stated limitations on transfer of Lessee's
interest, this lease shall be binding upon and inure to the benefit of the
parties, their respective successors, and assigns.

 

18.6 Recordation. This lease shall not be recorded without the prior written
consent of the Lessor.

 

18.7 Entry for Inspection. Lessor, or Lessor's agent, shall have the right to
enter upon the premises, during normal business hours, in a manner that does not
interfere with Lessee's business or Lessee's customers, to determine Lessee's
compliance with this lease, to make necessary repairs to the building or to the
premises, or to show the premises to any prospective Lessee or purchase, and, in
addition, shall have the right, at any time during the last four months of the
term of this lease, to place and maintain upon the premises notices for leasing
or selling the premises.

 

18.8 Interest on Rent or Other Charges. Any rent or other payment required of
Lessee by this lease shall, if not paid within TEN (10) days after it is due,
bear interest at the rate of twelve (12%) percent per annum from the due date
until paid.

 

18.9 Proration of Rent. In the event of commencement or termination of this
lease at a time other than the beginning or end of one of the specified rental
periods, then the rent shall be prorated as of the date of commencement or
termination, and in the event of termination for reasons other than default, all
prepaid rent shall be refunded to Lessee or paid on its account.

 



Page 11 of 13

 

 

SECTION 19. OTHER AGREEMENTS BETWEEN LESSEE AND LESSOR

 

● Lessee is permitted to add second floor subject to city of Springfield permit.
See Exhibit "A" for layout.

 

● Property has one meter for electricity and one meter for natural gas. Lessor
will determine pro-rata share of utility costs to be allocated for tenant's
usage. Lessor will periodically review utility billing and make adjustments to
allocations as necessary. Lessor shall notify Lessee of any change to the amount
of Lessee's utility allocation in writing 10 days prior to the effective date of
change. Lessor shall settle any disputes that may arise regarding utility
allocation. Lessee is to install its own sub-electrical meter, the same as the
other sub- meter in the facilities.

 

● Lease option:

 

Lessee has the option to lease 7,560 square feet (54x140), see Exhibit "B", with
a term of five (5) years from January 1, 2015 through December 31, 2019 at the
rate of $0.45 per square foot. Rental payment shall commence on January 1, 2015.

 

Lessee is to notify Lessor by written notice no later than November 15, 2014 to
confirm Lessee leasing said area. After November 15, 2014 the option is
terminated.

 

Lessee is to pay Lessor $15,000.00 for option at lease signing. If option is
exercised by November 15, 2014 the $15,000.00 option price is credited toward
rent. If option is not exercised then option fee is forfeited to Lessor.

 

The rental rate for lease will control the rate for optioned area 7,560 per
square feet at two percent (2%) per annum increase.

 

Lessee to provide corridor area, without charge, on Lessee's south wall for
Lessor to construct a secure corridor for east tenant's employee's access to
bathrooms. (See Exhibit B for location)

 

Lessor, or neighboring tenant, would have access to electrical panels during
normal working hours in Lessee's area.

 

SECTION 20. ARBITRATION

 

If any dispute arises between Lessor and Lessee regarding matters pertaining to
partial destruction, partial damage or partial taking, or rent abatement or rent
reduction in regard thereto, such disputes shall be determined by arbitration.
The arbitration of any disputes regarding this lease shall be restricted to the
disputes described in Sections 10.1, 10.2, 10.3, 10.4 and 11.1 of this Lease
Agreement unless the parties mutually agree in writing to resolve any other
disputes pursuant to arbitration. Either Lessor or Lessee may request
arbitration in the event that Lessor and Lessee are unable to resolve any
dispute which is subject to resolution pursuant to arbitration as set forth in
this Lease Agreement. For a period of ten (10) business days, not including
Saturdays, Sundays and legal holidays, after a written request for arbitration
is sent by either the Lessor or Lessee to the other party pursuant to Section
18.3, the parties shall attempt to agree upon the identity of the arbitrator who
shall be an independent real estate appraiser or leasing agent, or other
knowledgeable real estate professional with at least ten (10) years of
experience. The parties shall thereafter promptly request in writing that the
agreed upon professional real estate person agree to serve as an arbitrator in
regard to any such disputed matter. If the parties are unable to agree on the
identity of an arbitrator, each party shall select an arbitrator with the above
described professional qualifications and the two arbitrators shall select a
third arbitrator, unless the parties agree (1) to submit a list of qualified
arbitrators to the presiding judge of the Circuit Court of the State of Oregon
for Lane County, and (2) that the selection by said presiding judge of a single
arbitrator shall be binding on the parties as to the identity of the arbitrator.
The arbitrator or arbitrators shall proceed according to the Oregon Statutes
governing arbitration, and the Oregon Rules of Civil Procedure and the local
Lane County Court Rules if appropriate, shall apply in regard to the arbitration
process, procedures and pleadings, if any. The award of the arbitrator or
arbitrators shall have the effect as described in the Oregon Statues pertaining
to arbitration. The arbitration shall in any event take place in Lane County,
Oregon. The costs and fees of all arbitrators shall be shared and paid equally
by Lessor and Lessee. Lessor and Lessee shall each pay their own attorney's fees
and costs incurred in connection with the arbitration, regardless of the ruling,
outcome or contents of any order or judgment entered in regard to the
aforementioned arbitration.

 

SECTION 21. ADDENDUM

 

21.1 An addendum signed by both the Lessor and the Lessee is attached, is not
attached hereto, and if attached becomes a part of this Lease Agreement.

 



Page 12 of 13

 

 

THIS IS A LEGALLY BINDING AGREEMENT. IF NOT UNDERSTOOD BY ANY PARTIES HERETO,
THEY SHOULD SEEK COMPETENT LEGAL AND/OR ACCOUNTING ADVICE PRIOR TO SIGNING.

 

DATED this ____ day of ______________, ______

 



LESSOR:   LESSEE:       Oakway Golf Course, Inc.   Diego Pellicer Worldwide,
Inc.                       /s/ Steve Hubbard John P. Hammer, President      
Steve Hubbard, CFO, Secretary    

 

ADDRESS: PO BOX 2266   ADDRESS: 3496 Fairview Way           CITY/STATE: Eugene,
OR ZIP:97402   CITY/STATE: West Linn, OR: ZIP:97068           PHONE:
541-683-1166   PHONE: 206-427-4100           FAX: 541-683-2449   CELL:
503-635-7097           EMAIL: jphammer@nu-world.com   EMAIL:
sshubbard@earthlink.net                 TAX ID #: 46-3547924                
S.S. 4: ###-##-####                 O.D.L.: 4287672                 Alternate
Contact: Ron Throgmartin 678-546-8598

 



Page 13 of 13

 

 

[ex10x_001.jpg] 

 



 

 

 

ADDENDUM A

 

FOR LEASE DATED SEPTEMBER 15, 2014

 

Lessor and Lessee acknowledge that lease dated August 26, 2014 is terminated
between Lessor and Lessee as of the signing of that lease dated September 15,
2014.

 

The deposit of $18,000.00, $3,000.00 for security deposit, $5,000.00 for paid
rent for August, September, and October, 2014, is transferred to lease dated
September 15, 2014 as paid rent and deposit.

 

Lessor and Lessee acknowledge if Lessee exercises lease option for another 7,560
square feet by November 15, 2014, all terms of the September 15, 2014 lease
apply to include lease options, rental rate per square feet, and all terms and
conditions apply.

 



LESSOR:   LESSEE:       Oakway Golf Course, Inc.   Diego Pellicer Worldwide,
Inc.           BY: /s/ John P. Hammer   BY: /s/  Steve Hubbard   John P. Hammer,
President     Steve Hubbard, CFO, Secretary           DATE: 9-24-14   DATE:
9/24/14

 

 

 



 

 